Citation Nr: 1646730	
Decision Date: 12/13/16    Archive Date: 12/21/16

DOCKET NO.  09-08 676	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial rating higher than 50 percent for an anxiety disorder for the period from January 26, 1990 to April 27, 2006.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, his wife, and his mother


ATTORNEY FOR THE BOARD

A. Fagan, Counsel


INTRODUCTION

The Veteran served on active duty from April 1976 to June 1987.

This matter initially came before the Board of Veterans' Appeals (Board) from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In November 2010, the Veteran, his wife, and his mother testified before the undersigned.  A transcript of this hearing is of record.

In January 2016, the Board denied the issue on appeal.  The Veteran appealed the Board's denial to the United States Court of Appeals for Veterans Claims (Court).  In July 2016, the Court issued an Order that granted a Joint Motion of the Parties to vacate the Board's decision insofar as the Board had not addressed entitlement to a rating in excess of 50 percent for PTSD for the period from January 26, 1990 to April 27, 2006, and remanded that matter to the Board for action consistent with the Joint Motion.

Also in January 2016, the Board remanded the issues of entitlement to a TDIU and entitlement to service connection for nerve damage, a skin disability, a nail disability, right and left knee disabilities, and right and left hip disabilities.  As those claims have not yet been returned to the Board, they will be the subject of a later decision, if necessary.


FINDING OF FACT

From January 26, 1990 to April 27, 2006, the Veteran's anxiety disorder was manifested by symptoms productive of occupational and social impairment with reduced reliability and productivity; his symptoms were not of such severity and persistence so as to render severe impairment in the Veteran's ability to maintain effective or favorable relationships and his ability to obtain and retain employment, nor was their impact of such severity and frequency as to result in deficiencies in most areas.


CONCLUSION OF LAW

From January 26, 1990 to April 27, 2006, the criteria for a disability rating in excess of 50 percent for service-connected anxiety disorder have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.130, Diagnostic Code (DC) 9400 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veterans Clams Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93.  The requirements of the statutes and regulation have been met in this case.  With regard to the claim for a higher rating for the Veteran's anxiety disorder during the period from January 26, 1990, to April 27, 2006, the claim arises from the Veteran's disagreement with the initial rating assigned in connection with the grant of service connection for that disability.  Where, as here, an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007).  

In addition, VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate the claim, including lay statements and outpatient treatment records proximate to the relevant period on appeal.  The Veteran was also afforded a VA examination as to the severity of his anxiety disorder after filing the April 2006 claim for service connection for anxiety disorder.  Although the May 2008 examination occurred subsequent to the period on appeal, it will be considered to the extent that it reflected the Veteran's functioning during the relevant period prior to April 2006.  While the Veteran has also reported recently that he "may" seek Social Security disability benefits, he has reported no treatment during the relevant period on appeal, as reported in a December 2008 statement, and thus there is no indication that any subsequent SSA records are relevant to the specific period on appeal.  There is thus no evidence that additional records have yet to be requested, or that additional examinations are in order.  

Moreover, during the November 2010 Board hearing, the undersigned explained the issue on appeal, asked questions to suggest the submission of evidence that may have been overlooked, and left the claims file open for 60 days in order to allow the Veteran time to submit additional evidence.  These actions provided an opportunity for the Veteran and his representative to introduce material evidence and pertinent arguments, in compliance with 38 C.F.R. § 3.103(c)(2) and consistent with the duty to assist.  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).

The Board will therefore proceed to the merits of the claim being decided herein.

Analysis

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in VA's Rating Schedule.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.

Where an award of service connection for a disability has been granted and the assignment of an initial evaluation for that disability is disputed, separate evaluations may be assigned for separate periods of time based on the facts found. In other words, the evaluations may be staged.  Fenderson v. West, 12 Vet. App. 119 (1999).  Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart, 21 Vet. App. at 510.

While the Veteran has specifically requested an initial 50 percent rating for his anxiety disorder prior to April 27, 2006, which was granted by the Board in January 2016, he is presumed to be seeking the maximum benefits.  See AB v. Brown, 6 Vet.App. 35, 38 (1993).  Parenthetically, the Board points out that the Court did not disturb the January 2016 Board decision to the extent that it granted a 50 percent rating for the period from January 26, 1990, to April 27, 2006.  Thus, the Board will only consider whether the Veteran is entitled to a rating in excess of 50 percent for that period.

The criteria for rating psychiatric disabilities were revised, effective November 7, 1996.  See 61 Fed. Reg. 52,695-52,702 (1996).  The amended version of the criteria only apply from the effective date of the change.  VAOPGCPREC 3-2000 (Apr. 10, 2000), 65 Fed. Reg. 33,421 (2000); Bernard v. Brown, 4 Vet. App. 384 (1993).

As in effect prior to November 7, 1996, under Diagnostic Code 9400 for rating the Veteran's generalized anxiety disorder, a higher 70 percent rating was warranted when the ability to maintain effective or favorable relationships was severely impaired and when the psychoneurotic symptoms were of such severity and persistence that there was severe impairment in the ability to obtain and retain employment.  A 100 percent rating was warranted when the attitudes of all contacts except the most intimate were so adversely affected as to result in virtual isolation in the community, or when there were totally incapacitating psychoneurotic, symptoms bordering on gross repudiation of reality with disturbed thought or behavioral processes associated with almost all daily activities such as fantasy, confusion, panic and explosions of aggressive energy resulting in profound retreat from mature behavior, or when the veteran was demonstrably unable to obtain or retain employment.  38 C.F.R. § 4.132, DC 9400 (1996).  Although poor contact with other human beings may be indicative of emotional illness, social inadaptability was to be evaluated only as it affected industrial adaptability.  38 C.F.R. § 4.129 (1996). 

Under the General Rating Formula for Mental Disorders, as in effect from November 7, 1996, in order to warrant a rating in excess of 50 percent, the evidence must show an anxiety disorder productive of occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 9400. 

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. Id. 

When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126.

When determining the appropriate disability evaluation to assign, the Board's primary consideration is a veteran's symptoms, but it must also make findings as to how those symptoms impact the Veteran's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Id. at 442; Sellers v. Principi, 372 F.3d 1318 (Fed. Cir. 2004).  A veteran may only qualify for a given disability rating by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118.

Based on a review of the evidence of record, the Board finds that a schedular rating in excess of 50 percent is not warranted for the Veteran's anxiety disorder at any time for the period from January 26, 1990, to April 27, 2006.  In reaching this decision, the Board has reviewed the evidence of record, to include VA and private treatment records, VA examination reports, hearing testimony, lay statements from the Veteran, his wife, ex-wife, and a local police chief, and considered all psychiatric symptomatology.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

The Board acknowledges the positive evidence in support of a claim for a higher rating, which shows moderate impairment in social and occupational functioning.  In this regard, in a July 2013 letter, the Veteran indicated that he had been employed over a dozen times, in addition to three failed business attempts, since service, prior to which he had been at the top of his field.  He also noted that he had ruined lifelong friendships and had family problems due to mental health issues.  In addition, he noted a prison term from 1994 to 1998 and divorce in 1995, all of which he attributed to his anxiety disorder.  He also testified during a December 2007 personal hearing that since service - or more specifically, after the dive in service to which his anxiety disorder has been attributed - he "started doing drugs," "tried to commit suicide," and his wife of 19 years left him because "she said she couldn't put up with it any of this anymore, because she saw a change."  He also reported that he ran his own company but had trouble making decisions.

Other positive evidence includes lay statements from the Veteran's current wife and ex-wife dated respectively in March 2006 and February 2006 attesting to their knowledge of the Veteran's daily night sweats and headaches during the relevant period on appeal.  Also in support of a higher rating, in an April 2009 written statement, the Chief of Police reported that over the last 5 years (thus encompassing 2 years of the relevant period on appeal) the Veteran had exhibited sporadic and volatile actions towards police officers and members of the City staff.  He described the Veteran's episodes of verbal rage and irrational behavior that "can last as little as a few hours, or as long as several days."  However, the Veteran had not become physically aggressive and afterwards was embarrassed and apologetic.

Regarding relevant medical evidence, an April 1990 VA examination report documents the Veteran's reported history of divorce, remarriage, and multiple separations from his first wife, reported as stemming from the Veteran's problems with alcohol and the stress of the Veteran's military service.  It further shows that the Veteran had held three jobs since service, and was employed at an appliance store at the time of the VA examination.  On examination there was spontaneous speech with some pressured speech consistent with anxiety, and reports of nightmares waking up with cold sweats.  The examiner's impression was anxiety neurosis "at least in part."  Other relevant post-service medical evidence includes VA treatment notes dated in January and April 2006, which show reported night sweats, headaches, and disturbed sleep.

The Board finds that the symptoms and disability picture prior to April 27, 2006, reflect considerable social and industrial impairment, as well as occupational and social impairment with reduced reliability and productivity.  However, the Board finds that the evidence does not support symptoms of such severe frequency or severity or that the impact of any anxiety symptoms on social or occupational functioning was so severe during the relevant period as to warrant a higher 70 percent rating under either the pre- or post-November 7, 1996 rating criteria.

In this regard, the evidence relevant to the period on appeal shows that the Veteran maintained and created new relationships, established and operated a new business, was active and participated in leisure activities, and, except for the slightly pressured speech and anxiety, had otherwise normal examinations.  For example, on the April 1990 VA examination report, the Veteran reported that his employer was a "good friend," and during a March 1990 VA headache examination, he referenced leisure activities, including scuba diving.  Moreover, he stated at that time that he "rarely misses work because of illness," and the report shows he had been employed in the same position since May 1988, a period of almost two years.  During the March 1990 and April 1990 VA examinations, the Veteran's memory and mood were normal, his affect was appropriate, and he was described as appropriately dressed and hygienically clean.  

Even during the Veteran's period of incarceration, the record shows that he was reliable and productive in that he properly notified VA of his incarcerated status, kept VA informed of address changes when he was moved to different holding facilities, and actively pursued VA claims and appeals through coherent and well-written correspondence dated in March 1995, September 1996, and February 1998.  Moreover, in the February 1998 written statement, the Veteran was planning for his release and was requesting information on how to get his benefits reinstated.  He also notified VA in December 1994 as to possible fraud involving his ex-wife and his disability checks, requesting an investigation.  Such affirmative action weighs against any finding of severe impairment in thinking or judgment.

Then, as reported by the Veteran and his current wife, the Veteran met and married his current wife in 2002, during the period on appeal.  It is also noteworthy that the Veteran knew how to get in touch with his ex-wife, suggesting some degree of relationship since their divorce in 1995, and that she was willing to provide evidence on his behalf to support him in his claim.  Again, such willingness on her part suggests some degree of maintenance of a positive relationship.  The Veteran also started his own tree trimming business, which he maintained from at least 2004 through and beyond April 27, 2006.  

Also probative of no worse than moderate impairment caused by the Veteran's service-connected anxiety symptoms are more recent VA and private treatment notes, which generally show the Veteran to be active and functioning normally.  For example, during September 2004 private medical treatment, the Veteran was described as "very pleasant" and he reported that prior to a shoulder injury sustained from a fall while working as a tree cutter, he "was doing well."  Moreover, he was continuing to work.  During VA treatment in January 2006, the Veteran denied nightmares in the last month (in conjunction with a negative PTSD screening), reported being "active" and exercise in the form of golf and climbing trees for work, and he reported on the health of his parents and siblings, supporting current knowledge of their well-being.  Thereafter, VA treatment notes dated proximate to though not during the relevant period on appeal, show continued reports of friends and leisure activities including motorcycle riding, golf, and fishing.  Similarly, during a December 2007 personal hearing, the Veteran testified as to participation in recreational diving post-service as recently as 2000 in the Florida Keys.

The Board also notes that proximate to the period on appeal, in June 2006, the Veteran, on his own initiative, located and contacted a senior medical officer with the Navy Experimental Diving Unit and was able to obtain records generated in conjunction with experimental dives he performed in service, which ultimately served as the basis for establishing service connection for an anxiety disorder and an January 1990 earlier effective date for the grant of service connection.  Again, such affirmative and positive action on the Veteran's part weighs against a finding of more than moderate functional impairment caused by the Veteran's anxiety symptoms during the relevant period, as the Veteran was productive in seeking out and obtaining evidence and prevailing in his claim.

The Board also notes that earlier medical evidence tends to contradict some of the Veteran's more recent assertions regarding the impact of his service, and specifically the impact of the experimental dive upon which he attributes his anxiety disorder.  In this regard, in support of a higher rating during the relevant period, the Veteran has alleged that various problems including drug use, alcohol abuse, marital problems, and legal problems, began after his 1986 dive in service.  He testified in December 2007 that after the 1986 dive in service, his career was taken away from him and "all of a sudden things" were not right in his life. 

However, contemporaneous reports documented in earlier medical records call into question the reliability of such testimony.  In this regard, medical reports from Walter Reed Army Medical Center (WRAMC) and Bethesda Naval Hospital dating from December 1986 to March 1987 cumulatively show the Veteran's reports of alcohol use since age 14 or 15, regular or heavy alcohol use since age 17, and "16 years of continuous drinking."  Those records also show that the Veteran "admits to almost daily marijuana use for the past 19 years," and has a "significant history of drug use in the past, including experimentation with multiple substances and regular use of marijuana and hashish."  He also reported occasional cocaine use for the last five years and experimentation with LSD, including three months prior to admission.  

The WRAMC and Bethesda Naval hospital records, along with an April 1990 VA examination report, further show that the Veteran had significant legal problems prior to 1986, including an arrest prior to service, and in-service charges related to driving while intoxicated and 3rd degree child molestation.  He also had prior marital problems.  In fact, prior to their divorce around 1995, the Veteran and his first wife divorced and remarried in 1983.  In the December 1986 and February to March 1987 medical records, the Veteran attributed marital strife to him having "numerous short term extramarital affairs," an incident in which the Veteran was caught by his wife "for what she calls attempting or about to molest their babysitter, age 13, in a sexual manner" (though no charges were brought that time), later felony charges of 3rd degree sexual molestation of a 12-year old babysitter, and his explosive temper when he is drunk.  Moreover, while the Veteran testified in December 2007 that his first wife left him because "she saw a change" in him after the dive, he wrote in a December 1994 statement that she was having an adulterous affair, and he also reported during an April 1990 VA examination that the Veteran's military service and drinking were the source of marital stress.  

The Board is cognizant that the Veteran has also reported and even described multiple suicide attempts during April 2010 VA treatment, with the last attempt reportedly having occurred in 1994 during the period on appeal.  However, as with other reports, the Board finds it to be inconsistent or otherwise not supported by the record as a whole.  Indeed, despite the claimed severity of the Veteran's anxiety disorder, he has affirmatively stated that did not seek or receive psychiatric treatment following the December 1986 to March 1987 treatment and prior to filing his April 2006 claim, which could reasonably be expected with symptoms so severe as to result in multiple suicide attempts.  Even in December 1986, at which time the Veteran was hospitalized, he reported suicidal thoughts (after drinking and smoking marijuana) but did not report an actual attempt at suicide at that time.  It is also noteworthy that he was noted to be without suicidal ideation later in December 1986, he denied suicidal thinking during his April 1990 VA examination, and during a March 2008 VA examination, he affirmatively denied a history of suicidal attempts.

Notably, in none of the early medical evidence did the Veteran attribute legal, marital, or substance abuse problems to anxiety, his military service, or to any reported "change" in him occurring after a dive in service.  Similarly, while the Veteran applied for vocational rehabilitation post service June 1990 due to a right shoulder injury, he made no mention of any anxiety disorder, night sweats, or headaches impairing his ability to work.  The Board also finds it noteworthy that the early mental health providers at both WRAMC and Bethesda Naval Hospital found the Veteran to have a narcissistic personality disorder with traits (for which service connection was denied in May 1990) that included "self-entitlement, rage, exploitativeness [sic], and preoccupation [with] success, etc."

In any event, given the conflicting reports described above, the Board finds that the Veteran's lay testimony offered in support of his functioning during the period from January 1990 to April 2006 is likely exaggerated.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (the credibility of a witness can be impeached by a showing of interest, bias, or inconsistent statements).  

The Board has also considered the lay statements of the Veteran's wife and ex-wife.  However, while they document chronic night sweats and headaches, they do not show that the impact of those symptoms is more than moderate in nature, nor do they document additional symptoms or functional impairment.  With respect to the statement from the police chief, while probative of the Veteran's behavior (including rage, which has also been attributed to a personality disorder), his actions were described as "sporadic" and did not involve physical confrontation.  There is no indication that the Veteran was violent, or that such encounters resulted in any consequences for the Veteran.  Moreover, as noted, the Veteran later apologized and was embarrassed by his behavior, supporting that such occasional episodes were followed by good judgment and thinking and desire to maintain a positive relationship with the police force and city personnel.  Thus, while indicative of occasional volatile episodes exhibited by the Veteran during the period from 2004-2006, the chief's statement does not support entitlement to a higher 70 percent rating.  

The Board recognizes that the use of the term "such as" in 38 C.F.R. § 4.130  demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  The Board also recognizes the various individuals' observations that the Veteran has night sweats, headaches, is volatile, and exhibits sporadic rage and irrational behavior.  

However, as discussed in greater detail above, such symptoms, when credibly reported or objectively observed, have not been shown to be severe and/or frequent, or are otherwise contemplated in the currently-assigned 50 percent rating.  In this case, the credible symptoms reported in furtherance of mental health treatment in 1986 and 1987, during VA examinations and private or VA treatment, or in lay statements, along with the objective findings on VA examinations and during private and VA treatment, reflect no worse than moderate symptomatology and functioning.  The Veteran's anxiety disorder has been manifested primarily by symptoms such as anxiety, chronic sleep impairment, nightmares, and night sweats.  Despite the foregoing symptoms, during the relevant period, the Veteran maintained and established effective interpersonal relationships, had leisure pursuits, maintained employment prior to incarceration, communicated with VA regarding his status and the status of his benefits during and after incarceration, and then, after release, started his own business and remarried.  Indeed, that the Veteran was able to start his own business and to marry after a period of incarceration is evidence that the Veteran was further able to adapt and cope to what was likely a stressful circumstance. 

The Board concludes that the medical findings on examinations are of greater probative value than the Veteran's allegations regarding the severity of his anxiety disorder, particularly in light of the evidence that the Veteran's self-reports are inaccurate or exaggerated.  The overall impact of the symptomatology noted in the medical and lay evidence more nearly approximates the 50 percent evaluation assigned throughout the appeal period from January 26, 1990, to April 27, 2006.  See 38 C.F.R. § 4.130, Diagnostic Code 9400; see also Fenderson, supra.

In sum, the Board has considered all of the evidence of record, including the lay assertions of the Veteran, his wife, ex-wife, and the police chief, as to the frequency, severity and impact of his symptoms, but finds to be most probative the objective assessments by the VA examiners, VA providers, and private providers, indicating that the Veteran's anxiety disorder causes no more than moderate occupational and social impairment with reduced reliability and productivity, and no more than moderate impairment in the ability to maintain effective or favorable relationships, or in the ability to obtain and retain employment.  Thus, a rating in excess of 50 percent is not warranted.  38 C.F.R. § 4.130, Diagnostic Code 9400.  

In conclusion, the Board finds that the preponderance of the competent and credible evidence is against the assignment of an evaluation in excess of 50 percent for the anxiety disorder for the period from January 26, 1990, to April 27, 2006, and the claim is denied. 

The Board has also considered whether the Veteran's disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extraschedular ratings is warranted.  See 38 C.F.R. § 3.321 (b)(1); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the established schedular criteria are inadequate to describe the severity and symptoms of the claimant's disability.  See Thun v. Peake, 22 Vet. App. 111, 118 (2008). 

Here, the discussion above reflects that the Veteran's anxiety symptoms are contemplated by the applicable rating criteria.  As indicated by the cases cited above, the criteria in the general rating formula for mental disorders include both the symptoms listed as symptoms "such as" those listed, along with the overall impairment caused by these symptoms.  This broad language in the criteria thus contemplates all of the symptoms even though they are not specifically listed. 
Moreover, his symptoms were not so severe or impactful as to require treatment from January 26, 1990, to April 27, 2006, despite evidence that the Veteran received private treatment during that period for other health issues.  

In any event, as the criteria applicable to the disability for which the Veteran seeks a higher rating contemplate his symptoms, the Board need not consider whether the disabilities cause marked interference with employment or frequent hospitalization.  Moreover, because the Board has found that the question of whether there has been marked interference with employment caused by the individual disability need not be addressed, it need not consider whether the collective impact of the Veteran's anxiety disorder along with other service-connected disabilities causes marked interference with employment.  Cf. Johnson v. McDonald, 762 F.3d 1362, 1365-66   (Fed. Cir. 2014).

In reaching the conclusions above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against a higher rating, to that extent the doctrine is not applicable.  See 38 U.S.C.A. § 5107 (b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

A disability rating in excess of 50 percent for the period from January 26, 1990, to April 27, 2006, is denied.



____________________________________________
S. C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


